DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.           Claims 1, 5-10, 14-16, 20-32, 34-36 are currently pending.  Claims 16, 20-27 have been withdrawn as being drawn to non-elected inventions.  Claims 1, 5-10, 14-15 and 28-32, 33-36 are currently under examination.  This office action is in response to the amendment filed on 02/08/2021. 

Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: Provisional application 62/765,306 does not provide a written description of the invention in such a way as to reasonable convey to on skilled in the relevant art that the inventor or a joint inventor at the time the invention was filed has possession of the claimed invention, particularly in that the provisional application does not describe the claimed chemical formulas or the use of a copolymer having multiple different repeating units.  The provisional application indicates 5 specific polymers each of which comprises a single repeating unit and not a combination of the claimed repeating units and no indication is given of the combination of these repeating units into a single polymer.  Additionally there is not enough support for all of the indicted X values which are claimed as all of the polymers are drawn to polycarbonate polymers and no indication is given of the claimed values of the various X values which can include S, Se and NH.  Additionally the values which correspond to the claimed R12 or R22 of formulas I and II are specifically indicated in the provisional application to be only for alkyl groups with no 
Provisional application 62/823,871 additionally does not provide a written description of the invention in such a way as to reasonable convey to on skilled in the relevant art that the inventor or a joint inventor at the time the invention was filed has possession of the claimed invention, particularly in that the provisional application does not describe the claimed chemical formulas.   While 62/823,871 does indicate that multiple repeating units are possible and does provide several very specific combinations of monomers that would fit the claimed structure 62/823,871 does not provide any general copolymer structure. Also 62/823,871  does not provide enough support for all of the indicted X values which are claimed as all of the polymers are drawn to polycarbonate polymers and no indication is given of the claimed values of the various X values which can include S, Se and NH.  Additionally there is no indication of the claimed R12 R22 R31 or R32 being anything other than alkyl groups and no support for the laundry list of various options and substitutions which are currently claimed.  As such there is not enough support for the claimed invention in the provisional application and the priority date of this provisional application is not accepted.
As such the effective filling date of the incident application is 08/19/2019. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.	Claims 32 and 34 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 32 indicates that a mol/mol ratio of Formula (I) to Formula (II) is from about 5:95 to about 45:55, however claim 1 from which claim 32 depends already indicates this limitation and so claim  32 does not further limit claim 1.  Claims 34 indicates more that 50% of adjacent stereocenters in the polymer have the same stereochemistry or greater than 50 of the stereocenter are of the same stereochemistry, however this claim 1 from which claim 34 depends already indicates this limitation and so claim 34 does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

5.	Claims 1, 5-10, 14-15, 28-32, 34-36 are rejected under 35 U.S.C. 103 as obvious over Konieczynska (WO 2016/086118 A1).
Concerning claim 1, 5-6, 8-9, 32, 34, Konieczynska teaches an aliphatic polycarbonate polymer which is indicated to have a formula of (paragraphs 00107 and 00119)

    PNG
    media_image1.png
    108
    123
    media_image1.png
    Greyscale

Where Q’ is indicated to be Oxygen (paragraph 00110) and where G’ can be selected from groups such as (paragraph 00110)

    PNG
    media_image2.png
    63
    190
    media_image2.png
    Greyscale

And where R1’ be selected from in  groups such as carbohydrate, a protein , a polypeptide, an amino acid, a nucleic acid, a nucleotide, a polynucleotide, a DNA or RNA segment, a lipid a polysaccharide, an antibody, an epitope for a biological receptor, an ironically cross linkable group (paragraphs 00111-00112) or can be selected from hydrogen alkyl, cyclo alkyl , olefin silyl arylsilyl alkyl aryl or arylalkyl  and can be substituted terminally with groups such as a carboxyl (paragraph 00116). 
In the event that the R1’ group is selected from hydrogen, cyclo alkyl , olefin silyl, arylsilyl, alkyl aryl or arylalkyl these monomers would correspond to the claimed formulas of Formula I or Formula II . 
Konieczynska also indicates that the polymer comprises at least one of a list of monomer units (paragraph 0107) which indicates that the Konieczynska would be able to be a copolymer more than one monomer unit.  Konieczynska teaches a particular example of a PGC-graft succinic acid that has an attached drug of Paclitaxel has a structure of (Figure 9 paragraph 00191 and 00181)


    PNG
    media_image3.png
    912
    318
    media_image3.png
    Greyscale

It should be noted that the exemplary paclitaxel polymer is a copolymer of two of the indicated broad monomer structure of (paragraphs 00107 and 00119)

    PNG
    media_image1.png
    108
    123
    media_image1.png
    Greyscale

Where Q’ is indicated to be Oxygen (paragraph 00110) and where G’ can be selected from (paragraph 00110)

    PNG
    media_image2.png
    63
    190
    media_image2.png
    Greyscale

Where there are two different R1’ groups. 
Konieczynska further teaches that examples of 34, 37, 39 and 43 mol% pax loaded PGC-Pax nanoparticles (paragraph 00192) which would correspond to examples of polymers having a mol/ mol ratio of 34:66, 37:63 , 39:61 and 43/57 all of which are within the claimed ratio.  It should be noted that there is no differentiation between the structures of claimed Formula I and the claimed Formula II only that the formulas can be different.  As such Konieczynska teaches 
The aliphatic polycarbonate polymer of Koniecynska is indicated to have more than 50% of adjacent stereocenters in the polymer have the same relative stereochemistry  (paragraph 00126) which would correspond to the claimed more than 50% of adjacent sterocenters in the polymer have same stereo chemistry.  Konieczynska also teaches embodiments that have greater than 50% of sterocenters are of the same stereochemistry (paragraph 00126). 
Konieczynska does not specifically teach that there is a polymer having two monomer units which have the claimed formula 1 and claimed formula I in the claimed molar ratio. But as is indicated above Konieczynska teaches that monomer units can have the structure of the claimed formula I or formula II, teaches that multiple monomer units can be present in the same polymer, and gives examples of the molar ratio between monomers that corresponds to an overlapping ratio with the claimed monomer ratio. 
It would have been obvious to one of ordinary skill in the art at the time of filling to make a polymer comprising the both claimed repeating units of Formula I and Formula II in the claimed molar ratio because Koniecyznska teaches polymers that can have monomer units having the structure of Formula I and Formula II, that the polymer con comprise multiple monomer units, and that the molar ratio of the different comonomer units would be at least an overlapping range with the claimed range so it would be obvious to use the different claimed repeating units in combination with one another in the claimed amounts. 
Concerning claim 7, Konieczynska teaches as is indicated above the monomer unit having a formula of (paragraphs 00107 and 00119)

    PNG
    media_image1.png
    108
    123
    media_image1.png
    Greyscale

Where Q’ is indicated to be Oxygen (paragraph 00110) and where G’ can be selected from groups such as (paragraph 00110)

    PNG
    media_image2.png
    63
    190
    media_image2.png
    Greyscale

And where R1’ can be selected from hydrogen, alkyl, or cyclo alkyl , and can be substituted terminally with groups such as a carboxyl (paragraph 00116).  Additionally Konieczynska further teaches that in some embodiments R1’ is a C1-C10 alkyl group and in particular can be methyl ethyl propyl butyl pentyl or hexyl (paragraph 00123). 
	It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed C1-C10 alkyl group because Konieczynska teaches the monomer can have a corresponding C1-10 alkyl group and teaches specific examples of methyl ethyl propyl butyl pentyl and hexyl groups that fit within the claimed range. 
Concerning claim 10 Konieczynska teaches as is indicated above the monomer unit having a formula of (paragraphs 00107 and 00119)

    PNG
    media_image1.png
    108
    123
    media_image1.png
    Greyscale

Where Q’ is indicated to be Oxygen (paragraph 00110) and where G’ can be selected from groups such as (paragraph 00110)

    PNG
    media_image2.png
    63
    190
    media_image2.png
    Greyscale

And where R1’ can be selected from hydrogen, alkyl, or cyclo alkyl , and can be substituted terminally with groups such as a carboxyl (paragraph 00116).  Additionally Konieczynska further teaches that in some embodiments R1’ is a C1-C10 alkyl group and in particular can be methyl ethyl propyl butyl pentyl or hexyl (paragraph 00123). 
	It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed C1-C10 alkyl group because Konieczynska teaches the monomer can have a corresponding C1-10 alkyl group and teaches specific examples of methyl ethyl propyl butyl pentyl and hexyl groups that fit within the claimed range. 
Concerning claims 14-15 Konieczynska further teaches that the polymer is used in the form of films sheets meshes, foam, fiber and particles which would correspond to the claimed composition (paragraph 00127). 
Concerning claims 28-31 and 36 Konieczynska teaches as is indicated above the monomer unit having a formula of (paragraphs 00107 and 00119)

    PNG
    media_image1.png
    108
    123
    media_image1.png
    Greyscale

Where Q’ is indicated to be Oxygen (paragraph 00110) and where G’ can be selected from groups such as (paragraph 00110)

    PNG
    media_image2.png
    63
    190
    media_image2.png
    Greyscale

1’ can be selected from hydrogen, alkyl, or cyclo alkyl , and can be substituted terminally with groups such as a carboxyl (paragraph 00116).  
A specific embodiment of the polymer is indicate to include the formula indicated above where R1’ is methyl ethyl propyl butyl pentyl or hexyl (paragraph 00123). This formula indicates would indicate claimed R11 and R21 groups are hydrogens. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed R12 and R22 groups together in the polymer of Konieczynska because Konieczynska teaches that that the indicated alkyl groups can be used in the polymer structure and that the polymer of Konieczynska can have multiple different repeating units so it would be obvious to use the different unsubstituted alkyl groups in combination with one another. 
Concerning claim 35 Konieczynska does not teach that the polymer is prepared by terpolymerization of CO2 with glycidyl esters. However this limitation is a product by process limitation as it indicates that the particular method with which the product is made. 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
As such as Konieczynska teaches the polymer structure which is claimed as is indicated above Konieczynska is considered to teach the claimed polymer as the particular method used to make the polymer will not alter the structure which is taught by Konieczynska. 

Response to Arguments
6.	Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive. Applicant argues with regard to the rejection over Konieczynska that applicant has amended the claims to avoid the case where R12 or R22 area a carbohydrate, a protein a polypeptide, an amino acid, a nucleic acid, a nucleotide, a lipid , an oligosaccharide, a polysaccharide, an antibody, an imaging agent, an epitope for a biological receptor or a photo crosslinkable group or an ionically crosslinkable group.  As such the claimed polymer do no encompass the polymers described in Konieczynska. 
This argument is not found to be persuasive as Konieczynska teaches that the polymer can have a structure of of (paragraphs 00107 and 00119)

    PNG
    media_image1.png
    108
    123
    media_image1.png
    Greyscale

Where Q’ is indicated to be Oxygen (paragraph 00110) and where G’ can be selected from groups such as (paragraph 00110)

    PNG
    media_image2.png
    63
    190
    media_image2.png
    Greyscale

And where R1’ be selected from in  groups such as carbohydrate, a protein , a polypeptide, an amino acid, a nucleic acid, a nucleotide, a polynucleotide, a DNA or RNA segment, a lipid a polysaccharide, an antibody, an epitope for a biological receptor, an ironically cross linkable group (paragraphs 00111-00112) or can be selected from hydrogen alkyl, cyclo alkyl , olefin silyl arylsilyl alkyl aryl or arylalkyl  and can be substituted terminally with groups such as a carboxyl (paragraph 00116). 
In the event that the R1’ group is selected from hydrogen, cyclo alkyl , olefin silyl, arylsilyl, alkyl aryl or arylalkyl these monomers would correspond to the claimed formulas of Formula I or Formula II . 
In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.),
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). 
As is indicated in the rejection provided above Konieczynska teaches each of the additional limitations such that the claimed polymer is obvious over the polymer of Koniecynska. As such the rejection is maintained. 

                                                                                 Conclusion
7.	Claims 1, 5-10, 14-15 and 28-32, 33-36 are rejected. No claims are currently allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L MILLER/               Examiner, Art Unit 1763  
/LING SIU CHOI/               Supervisory Patent Examiner, Art Unit 1763